This application and proceeding, brought pursuant to section 298 of the Executive Law, to review an order of the State Human Rights Appeal Board, are transferred to the Appellate Division, 'Second Department, for further proceedings. Under section 298 of the Executive Law, a proceeding for review of an order of the Human Rights Appeal Board must be brought in the Appellate Division in the Judicial Department embracing the county “ wherein the unlawful discriminatory practice which is the subject of the order occurs or wherein any person required in the order to cease or desist from an unlawful discriminatory practice or ■to take other affirmative action resides or transacts business.” The complaint here involved alleged discriminatory practices in connection with housing accommodations in Yonkers, Westchester County, and respondents conduct their business from Nassau County. Hence the review proceeding should have *765been commenced in the Second Department. In view of the necessity for transfer of this proceeding to the Second Department, the claim that the proceeding was not timely brought must await disposition by the Appellate Division, Second Department, after transfer of the proceeding to that court. Concur — Stevens, P. J., 'Capozzoli, McGivem, Markewich and Nunez, JJ.